449 F.2d 351
Alfonso SALAZAR, Plaintiff-Appellant,v.Stephen R. BELL, Individually and in his capacity as a Patrolman of the City of Dallas Police Force, et al., Defendants-Appellees.
No. 71-1967 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 25, 1971.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, District Judge.
Frank P. Hernandez, Dallas, Tex., Edward Idar, Jr., San Antonio, Tex., Hernandez, Cazorla & Alexander, Inc., Dallas, Tex., Mexican-American Legal Defense & Educational Fund, Inc., San Antonio, Tex., for plaintiff-appellant.
T. Alex Eastus, Joseph G. Werner, Asst. City Attys., Jim E. Cowles, N. Alex Bickley, City Atty., Dallas, Tex., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966